                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                                 CASE NO. 20-CV-61067-RAR

CARLOS ANTWON ROBINSON,

       Plaintiff,

v.

OFFICER EDUARDO J. REQUEJO, et. al,

      Defendants.
______________________________________/

     ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

       THIS CAUSE comes before the Court on the Report and Recommendation (“Report”)

[ECF No. 39] of Magistrate Judge Jared M. Strauss. The Report recommends that the Court deny

Defendants’ Motion for Final Summary Judgment (“Motion”) [ECF No. 23]. See Report at 1, 14.

The time for objections has passed, and there are no objections to the Report.

       When a magistrate judge’s “disposition” has been properly objected to, district courts must

review the disposition de novo. FED. R. CIV. P. 72(b)(3). When no party has timely objected,

however, “the court need only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s note to 1983

addition (citation omitted). Although Rule 72 itself is silent on the standard of review, the Supreme

Court has acknowledged Congress’s intent was to only require a de novo review where objections

have been properly filed, not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150

(1985) (“It does not appear that Congress intended to require district court review of a magistrate[]

[judge]’s factual or legal conclusions, under a de novo or any other standard, when neither party

objects to those findings.” (emphasis in original; alterations added)). The Supreme Court further
stated nothing in the legislative history “demonstrates an intent to require the district court to give

any more consideration to the magistrate’s report than the court considers appropriate.” Id. at 150.

       To date, no objections have been received. Thus, the Court considers it appropriate to

review the Report for clear error. Having carefully reviewed the Motion, the Report, the factual

record, the applicable law, and being otherwise fully advised, it is hereby

       ORDERED AND ADJUDGED as follows:

       1.      The Report [ECF No. 39] is AFFIRMED AND ADOPTED.

       2.      Defendants’ Motion [ECF No. 23] is DENIED.

       DONE AND ORDERED in Fort Lauderdale, Florida, this 12th day of July, 2021.




                                               ________________________________
                                               RODOLFO A. RUIZ II
                                               UNITED STATES DISTRICT JUDGE



cc:    Magistrate Judge Jared M. Strauss
       counsel of record




                                             Page 2 of 2
